sJudgment, Supreme Court, New *329York County (Herbert Altman, J., at sentence; Peter McQuillan, J., at plea), rendered on November 13, 1985, unanimously affirmed.
Application by appellant’s counsel to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal. Concur — Murphy, P. J., Ross, Asch, Rosenberger and Smith, JJ.